o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eb ec genin-131707-18 number release date uil ------------------------ --------------------------------- ------------------------------------------ ------------------------------------------- dear --------------- this letter responds to your request for information submitted on behalf of ------------------ ----- and dated date you requested information about the tax consequences of issuing stock to a service provider in exchange for services rendered we are glad to provide you with the following general information concerning sec_83 of the internal_revenue_code the code sec_83 provides rules for the taxation of property transferred to an employee or independent_contractor in_connection_with_the_performance_of_services by such employee or independent_contractor code sec_83 provides generally that if in_connection_with_the_performance_of_services property such as stock is transferred to any person other than the person for whom such services are performed the excess of the fair_market_value of such property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property shall be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable under sec_1_83-3 of the treasury regulations the regulations property is considered substantially_vested when it is either transferable or not subject_to a substantial_risk_of_forfeiture thus the person who performed the services must include the fair_market_value of the property transferred minus any amount the person paid for the property in income for the year when the property becomes substantially_vested regulations sec_1_83-3 provides that property is considered transferred in_connection_with_the_performance_of_services within the meaning of sec_83 if property genin-131707-18 is transferred to an employee or an independent_contractor or beneficiary thereof in recognition of the performance of or the refraining from performance of services the existence of other persons entitled to buy stock on the same terms and conditions as an employee whether pursuant to a public or private offering may however indicate that in such circumstances a transfer to the employee is not in recognition of the performance of or the refraining from performance of services the transfer of property is subject_to sec_83 whether such transfer is in respect of past present or future services regulations sec_1_83-3 provides that for purposes of sec_83 and the regulations thereunder whether a risk of forfeiture is substantial or not depends upon the facts and circumstances except as set forth in sec_1_83-3 and k a substantial_risk_of_forfeiture exists only if rights in a property that are transferred are conditioned directly or indirectly upon the future performance or refraining from performance of substantial services by any person or upon the occurrence of a condition related to a purpose of the transfer if the possibility of forfeiture is substantial property is not transferred subject_to a substantial_risk_of_forfeiture if at the time of transfer the facts and circumstances demonstrate that the forfeiture condition is unlikely to be enforced further property is not transferred subject_to a substantial_risk_of_forfeiture to the extent that the employer is required to pay the fair_market_value of a portion of such property to the employee upon return of such property this letter has called your attention to certain general principles of the law it is intended for informational purposes only does not constitute a ruling and may not be relied upon as such and has no binding effect on the internal_revenue_service see section dollar_figure of revproc_2018_1 2018_1_irb_1 for additional information regarding the tax consequences of the transfer of property in_connection_with_the_performance_of_services you may also refer to internal_revenue_service publication if you have any additional questions please contact our office at ------- ------------- sincerely thomas d scholz senior counsel executive compensation employee_benefits tege associate chief_counsel
